Exhibit 10.2

 
FIFTH AMENDMENT TO DELAYED
DRAW TERM LOAN CREDIT AGREEMENT
 
FIFTH AMENDMENT TO DELAYED DRAW TERM LOAN CREDIT AGREEMENT (this “Amendment”),
dated June 4, 2013 but effective as of 4:00 pm ET on June 4, 2013, by and among
Par Petroleum Corporation, a Delaware corporation (the “Borrower”), the
Guarantors party hereto (the “Guarantors” and together with the Borrower, each a
“Credit Party” and collectively, the “Credit Parties”), the undersigned Lenders
party hereto, and Jefferies Finance LLC, as administrative agent (the
“Administrative Agent”).
 
WHEREAS, the Credit Parties, Jefferies Finance LLC, as administrative agent, and
the Lenders party thereto from time to time, entered into that certain Delayed
Draw Term Loan Credit Agreement dated as of August 31, 2012 (as amended by the
First Amendment dated as of September 28, 2012, as amended by the Second
Amendment dated as of November 29, 2012, as amended by the Third Amendment dated
as of December 28, 2012, as amended by the Fourth Amendment dated as of April
19, 2013, and as may be further amended, amended and restated, modified,
supplemented, extended, renewed, restated or replaced from time to time, the
“Credit Agreement”);
 
WHEREAS, the Borrower would like to form a new Subsidiary named Hawaii Pacific
Energy, LLC, a Delaware limited liability company (“NewCo”), in connection with
a contemplated acquisition to occur later this year (“New Acquisition”) pursuant
to a Target Purchase Agreement (hereinafter defined) and has asked the Lenders
for various consents, amendments and waivers to the Loan Documents in connection
therewith;
 
WHEREAS, the Requisite Lenders and the Requisite Tranche B Lenders have agreed
to such consents, amendments and waivers subject to the terms and conditions
hereof.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
 
1.           Defined Terms.  All capitalized terms used herein (including the
recitals hereto) shall have the respective meaning assigned to such terms in the
Credit Agreement as amended by this Amendment, unless otherwise defined herein.
 
2.           Amendments.
 
(a)         Amendments to Loan Documents.  Notwithstanding any other provisions
set forth in the Credit Agreement, the Pledge and Security Agreement and the
other Loan Documents, (i) NewCo shall not be required to (A) become a Guarantor
or Credit Party under the Credit Agreement or the Loan Documents or otherwise
guarantee any of the Obligations under the Credit Agreement and the Loan
Documents (or be required to take any action in regards to joining the Loan
Documents as a Guarantor, including without limitation, under Section 5.12 of
the Credit Agreement), or (B) become a Grantor under the Pledge and Security
Agreement or any other Security Instrument or otherwise grant a lien or security
interest in any of its property or assets to secure the Obligations (or be
required take any action in regards to granting or perfecting such
 

 
1

--------------------------------------------------------------------------------

 
 
liens, including without limitation, under Section 5.12 of the Credit
Agreement); and (ii) Borrower shall not be required to pledge any of the Equity
Interests issued by NewCo to Borrower to secure the Obligations (or be required
to take any action in regards to pledging such Equity Interests, including
without limitation, under Section 5.12 of the Credit Agreement), provided that,
in each case, (A) the New Acquisition is consummated in accordance with the
Target Purchase Agreement (hereinafter defined) on or before September 30, 2013
(“Target Closing”) and immediately prior to the consummation of the Target
Closing, the Administrative Agent shall have received a certificate from a
Responsible Officer of Borrower that the Exclusion Conditions (as defined below)
all remain satisfied at the time of, and immediately after giving effect to, the
Target Closing, (B) NewCo obtains secured financing on terms and conditions
satisfactory to the Requisite Lenders and the Requisite Tranche B Lenders and
such financing is evidenced by documentation in form and substance satisfactory
to Requisite Lenders and the Requisite Tranche B Lenders in conjunction with the
Target Closing (“NewCo Financing”), (C) after the Target Closing, the NewCo
Financing remains in full force and effect or is refinanced with secured
financing on terms and conditions and evidenced by documentation satisfactory to
Requisite Lenders and the Requisite Tranche B Lenders, (D) the Credit Parties
shall not remit any identifiable proceeds of the Tranche B Loans and any other
Loans to NewCo for any purpose, (E) none of the Credit Parties shall be
permitted to make loans, advances, or capital contributions to, guaranty any
obligations of, or make any investment in, or purchase or commit to purchase any
stock or other securities or evidences of Debt of or interests in NewCo other
than as expressly contemplated to occur at or prior to the Target Closing in
accordance with the Target Purchase Agreement, and (F) NewCo does not own any
right, title or interest in property and/or assets having a fair market value of
in excess of $50,000 at any time prior to the Target Closing (excluding NewCo’s
rights and interests under the Target Purchase Agreement and any financing
commitment letters that it enters into in connection therewith) (the conditions
in clauses (A), (B), (C), (D), (E) and (F) above, collectively, the “Exclusion
Conditions”).  If any of the Exclusion Conditions are not satisfied on or before
the date required or are no longer satisfied at any time thereafter, this
Section 2 shall immediately become null and void ab initio and the Credit
Parties and NewCo shall be required to comply with all applicable provisions in
the Loan Documents, including without limitation Section 5.12 of the Credit
Agreement, in regards to Borrower’s obligation to pledge NewCo’s Equity
Interests to secure the Obligations and NewCo’s obligation to become a Guarantor
and Credit Party under the Credit Agreement and the other Loan Documents and a
Grantor under the Pledge and Security Agreement and to grant a security interest
under each applicable Security Instrument.  For purposes hereof, the “Target
Purchase Agreement” shall mean that certain Membership Interest Purchase
Agreement, in the form approved by the Borrower’s board of directors (or a
special committee thereof) and consented to by the Requisite Lenders and
Requisite Tranche B Lenders, in each case, after the date hereof but prior to
the execution of the Membership Interest Purchase Agreement, which Membership
Interest Purchase Agreement shall not be amended, restated, modified or
supplemented without the consent of the Requisite Lenders and the Requisite
Tranche B Lenders.
 

 
2

--------------------------------------------------------------------------------

 

(b)         Amendments to Pledge and Security Agreement.  The definition of
“Excluded Property” in Section 2 to the Pledge and Security Agreement is hereby
amended to include the Equity Interests issued by NewCo, subject to the
Exclusion Conditions.
 
(c)              The Lenders’ entry into this Amendment shall not obligate or
commit any Lender(s) to provide any other consents or waivers under the Credit
Agreement or the other Loan Documents in the future, whether for purposes
similar to those described herein or otherwise.
 
3.           Consent.
 
(a)         Administrative Agent, the Requisite Lenders and the Requisite
Tranche B Lenders hereby consent to the Borrower’s formation of NewCo, as a new
Subsidiary, for the sole purpose of consummating the New Acquisition.
 
(b)         Administrative Agent, the Requisite Lenders and the Requisite
Tranche B Lenders waive any notice requirements under Sections 5.17(a)(iii) and
6.16 of the Credit Agreement related to the formation of NewCo.
 
4.           Representations and Warranties.  Each of the Borrower and each of
the Guarantors hereby confirms, reaffirms and restates the representations and
warranties made by it in the Credit Agreement, as amended hereby, and confirms
that all such representations and warranties are true and correct in all
material respects as of the date hereof.  The Borrower and each Guarantor
further represent and warrant (which representations and warranties shall
survive the execution and delivery of this Amendment) to the Lenders that:
 
(a)           The execution, delivery, and performance by each Credit Party of
this Amendment and the consummation of the transactions contemplated hereby, (i)
are within such Credit Party’s governing powers, (ii) have been duly authorized
by all necessary governing action, (iii) do not contravene (x) such Credit
Party’s Organizational Documents or (y) any law or any contractual restriction
binding on or affecting such Credit Party, and (iv) will not result in or
require the creation or imposition of any Lien prohibited by the Loan Documents;
 
(b)           No consent, order, authorization, or approval or other action by,
and no notice to or filing with, any Governmental Authority or any other Person
is required for the due execution, delivery, and performance by any Credit Party
of this Amendment, or the consummation of the transactions contemplated hereby,
except for those consents and approvals that have been obtained,  made or waived
on or prior to the date hereof and that are in full force and effect;
 
(c)           This Amendment has been duly executed and delivered by such Credit
Party and is the legal, valid, and binding obligation of each Credit Party
enforceable against such Credit Party in accordance with its terms, except as
such enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer, or similar law
affecting creditors' rights generally and by general principles of equity; and
 
(d)           No Default or Event of Default has occurred and is continuing.
 

 
3

--------------------------------------------------------------------------------

 

5.           Effect of this Amendment. Except as expressly amended, consented to
or waived hereby, the Credit Agreement and the other Loan Documents are ratified
and confirmed in all respects and shall remain in full force and effect in
accordance with their respective terms.  Except as expressly set forth herein,
the terms of this Amendment shall not be deemed (i) a waiver of any Default or
Event of Default, (ii) a consent, waiver or modification with respect to any
term, condition, or obligation of the Borrower or any other Credit Party in the
Credit Agreement or any other Loan Document, (iii) a consent, waiver or
modification with respect to any other event, condition (whether now existing or
hereafter occurring) or provision of the Loan Documents or (iv) to prejudice any
right or remedy which the Administrative Agent or any Lender may now or in the
future have under or in connection with the Credit Agreement or any other Loan
Document.
 
6.           Conditions Precedent.
 
(a)              To Effectiveness of this Amendment.  This Amendment shall
become effective when, and only when, all Requisite Lenders and Requisite
Tranche B Lenders shall have executed this Amendment and the Administrative
Agent has received counterparts of this Amendment, duly executed by each
Requisite Lender and Requisite Tranche B Lender, the Borrower and each Guarantor
("Amendment Effective Date").
 
7.           Miscellaneous.
 
(a)           Survival of Representations and Warranties.  All representations
and warranties made in this Amendment or any other document furnished in
connection with this Amendment shall survive the execution and delivery of this
Amendment and such other documents, and no investigation by the Administrative
Agent or the Lenders or any closing of any transaction shall affect the
representations and warranties or the right of the Administrative Agent or the
Lenders to rely upon them.
 
(b)           Notices.  All notices required to be made under this Amendment
shall be made in the manner and at the address set forth in Section 10.2 of the
Credit Agreement.
 
(c)           Expenses.  The Borrower agrees to pay or reimburse the
Administrative Agent and the Lenders for all reasonable fees and out-of-pocket
disbursements incurred by the Administrative Agent or the Lenders in connection
with the preparation, execution, delivery, administration and enforcement of
this Amendment, including without limitation the reasonable fees and
disbursements of counsel for the Administrative Agent and the Lenders, to the
same extent that the Borrower would be required to do so pursuant to Section
10.4 of the Credit Agreement.
 
(d)           Reference to Credit Agreement. From and after the effectiveness of
this Amendment, all references herein to the Credit Agreement shall mean the
Credit Agreement as amended hereby and as hereafter modified, amended, restated
or supplemented from time to time, and each reference in any other Loan Document
to the Credit Agreement shall mean the Credit Agreement as amended hereby and as
hereafter modified, amended, restated or supplemented from time to time.  The
Amendment shall constitute a Loan Document under the Credit Agreement for all
purposes.
 

 
4

--------------------------------------------------------------------------------

 

(e)           Reference to Pledge and Security Agreement.  From and after the
effectiveness of this Amendment, all references herein to the Pledge and
Security Agreement shall mean the Pledge and Security Agreement as amended
hereby and as hereafter modified, amended, restated or supplemented from time to
time, and each reference in any other Loan Document to the Pledge and Security
Agreement shall mean the Pledge and Security Agreement as amended hereby and as
hereafter modified, amended, restated or supplemented from time to time.
 
(f)           Severability. If any provision of this Amendment is held by a
court of competent jurisdiction to be invalid or unenforceable, such provision
shall be inapplicable to the extent of such invalidity without affecting the
validity or enforceability of the remainder of this Amendment and the effect
thereof shall be confined to the provision so held to be invalid or
unenforceable.
 
(g)           Section Headings. Section headings herein are included for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment.
 
(h)           Entire Agreement. This Amendment shall be deemed to be a Loan
Document and, together with the other Loan Documents and the agreements,
documents and instruments contemplated hereby, constitutes the entire
understanding of the parties with respect to the subject matter hereof and
thereof, and any other prior or contemporaneous agreements, whether written or
oral, with respect hereto or thereto are expressly superseded hereby and
thereby.
 
(i)           Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same
Amendment.  Delivery of an executed counterpart of this Amendment by facsimile
or .pdf shall be equally as effective as delivery of an original executed
counterpart of this Amendment.  Any party delivering an executed counterpart of
this Amendment by facsimile or .pdf also shall deliver an original executed
counterpart of this Amendment but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.
 
(j)           Successors and Assigns.  This Amendment shall be binding on and
inure to the benefit of the parties hereto and their heirs, beneficiaries,
successors and assigns.  The Credit Parties may not assign this Amendment or any
of their respective rights or obligations hereunder to any Person without the
prior written consent of the Requisite Lenders and the Requisite Tranche B
Lenders, which consent may be withheld or given in each such Lender’s sole
discretion.
 
(k)           Governing Law; Venue; Jury Trial. THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE CHOICE OF LAW AND VENUE PROVISIONS SET FORTH IN SECTION
10.12 OF THE CREDIT AGREEMENT, AND SHALL BE SUBJECT TO THE JURY TRIAL WAIVER SET
FORTH IN SECTION 10.14 OF THE CREDIT AGREEMENT.
 

 
5

--------------------------------------------------------------------------------

 

(l)           Guarantors. Each Guarantor, for value received, hereby expressly
consents and agrees to the Borrower’s execution and delivery of this Amendment,
and to the performance by the Borrower of its agreements and obligations
hereunder.  This Amendment and the performance or consummation of any
transaction or matter contemplated under this Amendment, shall not limit,
restrict, extinguish or otherwise impair any Guarantor’s liability to the
Administrative Agent and Lenders with respect to the payment and other
performance obligations of such Guarantor pursuant to the Guarantees.  Each
Guarantor hereby ratifies, confirms and approves its Guarantee and acknowledges
that it is unconditionally liable to the Administrative Agent and Lenders for
the full and timely payment of the Guaranteed Obligations (on a joint and
several basis with the other Guarantors).  Each Guarantor hereby acknowledges
that it has no defenses, counterclaims or set-offs with respect to the full and
timely payment of any or all Guaranteed Obligations.
 
[Remainder of Page Intentionally Left Blank; Signature Pages to Follow]



 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Fifth
Amendment to Delayed Draw Term Loan Credit Agreement as of the date first
written above.
 



 
BORROWER:
PAR PETROLEUM CORPORATION,
a Delaware corporation
By: R. Seth Bullock                          
       R. Seth Bullock
       Chief Financial Officer
 
 
GUARANTORS:
TEXADIAN ENERGY, INC., a Delaware corporation
By:  R. Seth Bullock                           
        R. Seth Bullock
        Vice President and Treasurer
 
 
PAR PICEANCE ENERGY EQUITY LLC,
a Delaware limited liability company
 
PAR UTAH LLC,
a Delaware limited liability company
 
EWI LLC, a Delaware limited liability company
 
PAR WASHINGTON LLC,
a Delaware limited liability company
 
PAR NEW MEXICO LLC,
a Delaware limited liability company
 
HEWW EQUIPMENT LLC,
a Delaware limited liability company
 
PAR POINT ARGUELLO LLC,
a Delaware limited liability company
 
By: PAR PETROLEUM CORPORATION,
a Delaware corporation, as Sole Member ofeach of the foregoing companies
 
By: /s/  R. Seth Bullock               
R. Seth Bullock
Chief Financial Officer

 
 
Signature Page to Fifth Amendment to Delayed Draw Term Loan Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT:
 
JEFFERIES FINANCE LLC
By: /s/ J. Paul McDonnell               
Name: J. Paul McDonnell
Title: Managing Director
 
 


Signature Page to Fifth Amendment to Delayed Draw Term Loan Credit Agreement
 
 

--------------------------------------------------------------------------------

 

LENDERS(EACH EXECUTING WITH RESPECT TO ITS LOANS AND TRANCHE B LOANS):
 
WB DELTA, LTD.,
as a Lender
 
By: /s/ Mark Strefling                
Name: Mark Strefling
Title: Director
 


Signature Page to Fifth Amendment to Delayed Draw Term Loan Credit Agreement
 
 

--------------------------------------------------------------------------------

 



ZCOF PAR PETROLEUM HOLDINGS, L.L.C.,
as a Lender
 


 
By: /s/ Jon Wasserman              
Name: Jon Wasserman
Title: Vice President







Signature Page to Fifth Amendment to Delayed Draw Term Loan Credit Agreement
 
 

--------------------------------------------------------------------------------

 

WATERSTONE OFFSHORE ER FUND, LTD.,
as a Lender


By: Waterstone Capital Management, L.P.


By: /s/ Jeffrey C. Erb                 
Name:  Jeffrey C. Erb
Title:  General Counsel




PRIME CAPITAL MASTER SPC, GOT WAT
 
MAC SEGREGATED PORTFOLIO, as a Lender
 
By: Waterstone Capital Management, L.P.
 
By: /s/ Jeffrey C. Erb                 
Name:  Jeffrey C. Erb
Title:  General Counsel




WATERSTONE MARKET NEUTRAL MAC51, LTD.,
as a Lender


By: Waterstone Capital Management, L.P.


By:  /s/ Jeffrey C. Erb                 
Name:  Jeffrey C. Erb
Title:  General Counsel




WATERSTONE MARKET NEUTRAL MASTER
 
FUND, LTD., as a Lender
 
By: Waterstone Capital Management, L.P.


By:/s/ Jeffrey C. Erb                 
Name: Jeffrey C. Erb
Title: General Counsel




WATERSTONE MF FUND, LTD., as a Lender
 
By: Waterstone Capital Management, L.P.
 
By: /s/ Jeffrey C. Erb                 
Name: Jeffrey C. Erb
Title: General Counsel



Signature Page to Fifth Amendment to Delayed Draw Term Loan Credit Agreement
 
 

--------------------------------------------------------------------------------

 



NOMURA WATERSTONE MARKET
NEUTRAL FUND LTD., as a Lender


 
By: Waterstone Capital Management, L.P.
 
By: /s/ Jeffrey C. Erb                 
Name:  Jeffrey C. Erb
Title:  General Counsel


 
WATERSTONE OFFSHORE BLR FUND, LTD.,
as a Lender


By: Waterstone Capital Management, L.P.
By: /s/ Jeffrey C. Erb                 
Name:  Jeffrey C. Erb
Title:  General Counsel




WATERSTONE DISTRESSED OPPORTUNITIES BLR FUND, LTD.,
as a Lender


By: Waterstone Capital Management, L.P.


By: /s/ Jeffrey C. Erb                 
Name:  Jeffrey C. Erb
Title:  General Counsel




WATERSTONE OFFSHORE AD BLR FUND LTD.,
as a Lender
 
By: Waterstone Capital Management, L.P.
 
By: /s/ Jeffrey C. Erb                 
Name:  Jeffrey C. Erb
Title:  General Counsel





Signature Page to Fifth Amendment to Delayed Draw Term Loan Credit Agreement
 
 

--------------------------------------------------------------------------------

 

HIGHBRIDGE INTERNATIONAL, LLC,
as a Lender
By: Highbridge Capital Management, LLC,
as Trading Manager






By: /s/ Jonathan Segal           
Name: Jonathan Segal
Title: Managing Director

Signature Page to Fifth Amendment to Delayed Draw Term Loan Credit Agreement
 
 

--------------------------------------------------------------------------------

 
